Broyles, C. J.
1. The defendant was convicted of involuntary manslaughter in the commission of an unlawful act. The theory that he committed the offense through misfortune or accident was raised solely by his statement to the jury, and, therefore, under' repeated decisions of the Supreme Court and of this court, the failure of the trial court to instruct the jury on that theory was not error in the absence of an appropriate written request.
2. In the light of all the facts of the case the remaining special grounds of the motion for a new trial show no cause for a reversal of the judgment. The verdict was amply authorized by the evidence and the refusal to grant a new trial was not error.

Judgment, affirmed.


Luke and Bloockvorth, JJ., concur.